[Cite as Szymczyk v. Dept. of Rehab. & Corr., 2011-Ohio-6573.]



                                      Court of Claims of Ohio
                                                                                    The Ohio Judicial Center
                                                                            65 South Front Street, Third Floor
                                                                                       Columbus, OH 43215
                                                                             614.387.9800 or 1.800.824.8263
                                                                                        www.cco.state.oh.us




MATTHEW R. SZYMCZYK

       Plaintiff

       v.

DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

        Case No. 2011-04151-AD

Acting Clerk Daniel R. Borchert

MEMORANDUM DECISION

                                         FINDINGS OF FACT
        {¶ 1} Plaintiff, Matthew Szymczyk, an inmate formerly incarcerated at
defendant, Mansfield Correctional Institution (ManCI), filed this complaint maintaining
that ManCI personnel honored a forged $100.00 cash withdrawal slip and consequently
withdrew that amount from his inmate account. Plaintiff related that “my old cell mate
forged a cash slip in my name for $100.00.” According to plaintiff, the forgery occurred
ten days after plaintiff was sent to segregation for a rules violation. Plaintiff denied
signing the forged instrument.
        {¶ 2} Consequently, plaintiff filed this action contending that he suffered
damages as a result of defendant’s act in honoring a forged instrument. Plaintiff filed
this complaint seeking to recover $600.00, representing $100.00 for the amount
improperly withdrawn and not replaced in his inmate trust account and $500.00 for
emotional distress.1 Plaintiff submitted the $25.00 filing fee.


        1
         Initially, it should be noted that this court does not recognize entitlement to damages for mental
distress and extraordinary damages for simple negligence involving property loss. Galloway v.
       {¶ 3} Plaintiff submitted a copy of the forged withdrawal slip dated October 11,
2010. Under the signature line on the slip appears plaintiff’s name in cursive writing.
The slip also carries a witness line designated for the signature of an ManCI employee.
The signature appearing on the witness line is illegible. The trier of fact finds that the
inmate’s signature does not resemble the signature submitted with plaintiff’s complaint.
       {¶ 4} Defendant acknowledged that “[t]here is evidence that supports the cash
slip was signed when Plaintiff was no longer at the prison facility.”
       {¶ 5} Defendant denied any liability in this matter arguing that “[p]laintiff is
unable to demonstrate that the duty of care was breached, that there was a loss, and
that the loss was proximately caused by Defendant’s negligence.”                       Defendant
suggested that plaintiff acquiesced to the forgery and that plaintiff lacked credibility.
       {¶ 6} Plaintiff filed a response contending that defendant breached its duty to
make reasonable attempts to protect inmate property and to recover such property.
Furthermore, plaintiff contended that defendant should bear liability based on its failure
to provide adequate safeguards to protect inmate accounts from being preyed upon by
forgers. Plaintiff essentially argued that defendant failed to follow its own internal rules
and that defendant delayed in responding to plaintiff’s complaint regarding the forgery.
                                    CONCLUSIONS OF LAW
       {¶ 7} The mere fact a theft occurred is insufficient to show                  defendant’s
negligence.    Williams v. Southern Ohio Correctional Facility (1985), 83-07091-AD;
Custom v. Southern Ohio Correctional Facility (1986), 84-02425. Plaintiff must show
that defendant breached a duty of ordinary or reasonable care. Williams.
       {¶ 8} Defendant is not responsible for actions of other inmates unless an
agency relationship is shown or it is shown that defendant was negligent. Walker v.
Southern Ohio Correctional Facility (1978), 78-0217-AD.
       {¶ 9} In addition, prison regulations, including those contained in the Ohio
Administrative Code, "are primarily designed to guide correctional officials in prison
administration rather than to confer rights on inmates." State ex rel. Larkins v.
Wilkinson, 79 Ohio St. 3d 477, 479, 1997-Ohio-139, 683 N.E. 2d 1139, citing Sandin v.
Conner (1995), 515 U.S. 472, 481-482, 115 S. Ct. 2293, 132 L. Ed. 2d 418.


Department of Rehabilitation and Correction (1979), 78-0731-AD; Berke v. Ohio Dept. of Pub. Welfare
(1976), 52 Ohio App. 2d 271, 6 O.O. 3d 280, 369 N.E. 2d 1056. Consequently, the court shall address
Additionally, this court has held that "even if defendant had violated the Ohio
Administrative Code, no cause of action would exist in this court. A breach of internal
regulations in itself does not constitute negligence." Williams v. Ohio Dept. of Rehab.
and Corr. (1993), 67 Ohio Misc. 2d 1, 3, 643 N.E. 2d 1182. Accordingly, to the extent
that plaintiff alleges that MaCI staff somehow violated internal prison regulations and the
Ohio Administrative Code, he fails to state a claim for relief. See Sharp v. Dep't of
Rehab. & Corr., Ct. of Cl. No. 2008-02410-AD, 2008-Ohio-7064, ¶5.
        {¶ 10} Although not strictly responsible for a prisoner’s property, defendant had
at least the duty of using the same degree of care as it would use with its own property.
Henderson v. Southern Ohio Correctional Facility (1979), 76-0356-AD.
        {¶ 11} Plaintiff has the burden of proving, by a preponderance of the evidence,
that he suffered a loss and that this loss was proximately caused by defendant’s
negligence. Barnum v. Ohio State University (1977), 76-0368-AD.
        {¶ 12} Plaintiff must produce evidence which affords a reasonable basis for the
conclusion that defendant’s conduct is more likely than not a substantial factor in
bringing about the harm. Parks v. Department of Rehabilitation and Correction (1985),
85-01546-AD.
        {¶ 13} This court in Mullett v. Department of Correction (1976), 76-0292-AD, held
that defendant does not have the liability of an insurer (i.e., is not liable without fault)
with respect to inmate property, but that it does have the duty to make “reasonable
attempts to protect, or recover” such property. In the instant claim, evidence supports
the conclusion that defendant made no attempt to protect or recover the funds from
plaintiff’s account.
        {¶ 14} Defendant may bear liability for failure to properly monitor an inmate
plaintiff’s account by either failing to record deposits or in making unauthorized
withdrawals. See Nelms v. Southeastern Corr. Inst., Ct. of Cl. No. 2007-01401-AD,
2007-Ohio-7087; Lonero v. Lebanon Corr. Inst., Ct. of Cl. No. 2009-01719-AD, 2009-
Ohio-6359. Plaintiff, in the instant action, has submitted sufficient evidence to prove
that defendant acted improperly in handling the funds in his inmate account.
        {¶ 15} Plaintiff has proven that he suffered damages in the amount of $100.00,
plus the $25.00 filing fee which may be reimbursed as compensable costs pursuant to

plaintiff’s claim based on the standard measure of damages for property loss.
R.C. 2335.19. See Bailey v. Ohio Department of Rehabilitation and Correction (1990),
62 Ohio Misc. 2d 19, 587 N.E. 2d 990.




             Court of Claims of Ohio
                                                                  The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us



MATTHEW R. SZYMCZYK

        Plaintiff

        v.

DEPARTMENT OF REHABILITATION AND CORRECTION

        Defendant

        Case No. 2011-04151-AD

Acting Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION

        Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $125.00, which includes the filing fee. Court costs are
assessed against defendant.




                                          DANIEL R. BORCHERT
                                          Acting Clerk

Entry cc:

Matthew R. Szymczyk, #454-369             Gregory C. Trout, Chief Counsel
P.O. Box 45699                            Department of Rehabilitation
Lucasville, Ohio 45699                    and Correction
                                          770 West Broad Street
                                          Columbus, Ohio 43222

7/25
Filed 8/3/11
Sent to S.C. reporter 12/20/11